Bloodworth, J.
The motion for a new trial contains the general grounds only. The indictment charged the accused with the offense of burglary, for that, with intent to steal, he did break and enter the storehouse of Bill Newman and did privately take, steal, and carry away therefrom “one Smith and Wesson 38-caliber revolver, four boxes of El Toro cigars, and one Norwood cord auto*222mobile tire and rim.” Every material allegation in the indictment is supported by evidence, and the judgment is

Affirmed.

Broyles, O. J., and Luke, J., concur.